897 N.E.2d 442 (2008)
In the Matter of the CONTEMPT OF the Supreme Court of Indiana of Wilburn G. LOWRY, Respondent.
No. 49S00-0610-CO-365.
Supreme Court of Indiana.
January 11, 2008.

ORDER EXTENDING SUSPENSION FOR 90 DAYS AND GRANTING CONDITIONAL REINSTATEMENT THEREAFTER
On January 22, 2007, the Court suspended Respondent from the practice of law for a period of at least 120 days, based on his admission that he engaged in the practice of law on at least one occasion in the summer of 2006 while suspended for failure to meet continuing legal education ("CLE") requirements. The January 22, 2007, order stated that the Court will consider granting a motion for reinstatement only if accompanied by a showing that: "(1) respondent has complied with all rules applicable to suspended attorneys, including Admission and Discipline Rule 23, section 26(c); and (2) respondent has the ability and motivation to avoid any further CLE violations."
On July 25, 2007, Respondent filed an unverified "Petition to Reinstate Suspended License," and the Commission for Continuing Legal Education filed an objection, asserting Respondent practiced law on at least one occasion in May 2007 while suspended from practice. Respondent filed not reply, and the Court denied the petition on August 31, 2007.
On October 3, 2007, Respondent filed a "Verified Petition to Reinstate Suspended License," which is more detailed than his first petition and addresses the assertions of the Commission's first objection. Respondent admits that on May 29, 2007, he made a call to opposing counsel to discuss the possibility of settlement in one case that had "slipped through the cracks" and was set for hearing on May 31, 2007. On November 16, 2007, the Commission for Continuing Legal Education filed an objection to Respondent's second petition.
Respondent has a long history of suspensions for failure to meet CLE requirements and related violations:
June 13, 1996: Suspended for CLE violations, reinstated August 5, 1996.
June 6, 1997: Suspended for CLE violations, reinstated June 1, 1998.
May 17, 2000: Suspended for CLE violations, reinstated April 26, 2001.
May 16, 2001: Order to Show Cause for Contempt of Court (practicing law during May 17, 2000 to April 26, 2001 suspension).
August 29, 2001: Found in contempt and fined $2,500.
December 21, 2001: Suspended until all fines and costs paid, reinstated January 9, 2002.
January 24, 2002: Suspended for NSF check for fees, reinstated January 30, 2002.
April 30, 2004: Suspended for CLE violations, reinstated June 1, 2004.
May 23, 2006: Suspended for CLE violations, reinstated October 16, 2006.
In addition, Respondent has recently practiced law on at least two occasions while suspended. For Respondent's most recent incident of practicing law while suspended, the Court concludes Respondent should be suspended from the practice of law for an additional 90 days.
Being duly advised, this Court now suspends Respondent from the practice of law for a period of 90 days, effective as of the date of this order. Respondent shall comply with all rules applicable to suspended attorneys, including Admission *443 and Discipline Rule 23(26). At the end of this period, Respondent shall be automatically readmitted to the practice of law subject to the following condition: Any future suspension for failure to meet CLE or dues requirements shall result in an indefinite suspension from the practice of law without further order of this Court, with reinstatement only upon satisfying the requirements of Admission and Discipline Rule 23(4)(b).
The Court directs the Clerk to forward a copy of this Order to Respondent, to the Indiana Supreme Court Commission for Continuing Legal Education and its attorney of record, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
The Clerk of this Court is directed to send a copy of this Order
All Justices concur.